Citation Nr: 1718125	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of gunshot wounds (GSWs), posttraumatic stress disorder (PTSD), exposure to herbicide agents, or diabetes, type II (diabetes).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to April 1972, including combat service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
In January 2014, February 2015, and July 2016, this matter was remanded (by Veterans Law Judges (VLJs) other than the undersigned).  This case is now before the undersigned.   

The Board notes that treatment records were received in August 2016 but not referenced in the September 2016 supplemental statement of the case (SSOC) and not accompanied by a waiver of AOJ review.  Following a review of this material, the Board finds that it is either not material to the issue on appeal or duplicative of evidence of record; the Veteran is not prejudiced from going forward with the appeal.

The issue of entitlement to service connection for lead neuropathy has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)). 


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not manifested in service; arthritis of the neck was not manifested to a compensable degree within the first post-service year; and the preponderance of the evidence is against a finding that his current neck disability is related to his service, to include as due to exposure to herbicide agents.  

2.  The Veteran's cervical spine disability is not shown to have been caused or aggravated by his service-connected GSW residuals, PTSD, or diabetes. 


CONCLUSION OF LAW

The criteria for a grant of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by August 2009 correspondence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), post-service medical records, and lay statements were obtained, including on remand, and reviewed in connection with his claim.  He was afforded VA examinations in June 2010 and March 2014, with an addendum opinion in May 2014.  VA medical opinions from April 2015 and August 2016 are also of record.  The August 2016 opinion is adequate for adjudication purposes because the examiner indicated familiarity with the Veteran's medical history and lay statements and provided a detailed rationale for his conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner's opinion also complied with the Board's remand directive in that he supported his opinions with a rationale based in the clinical and lay evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

There was also required compliance, certainly acceptable substantial compliance, with the Board's other remand directives.  See id.  The RO asked the Veteran for the dates of his VA treatment records not already in the claims file.  The Veteran did not respond to this request but did submit additional records and a written statement in support of his claim.  Because the Veteran has consistently stated that his neck symptoms did not start until the 1990s, which the Board has accepted as fact due to the consistency, competency, and credibility of this evidence, any additional records would be duplicative and unnecessary.  The Veteran has not identified any additional records not already associated with the claims file.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection can be granted for certain chronic diseases, including arthritis, if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303(b) is also available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).

Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides in service.  Certain enumerated diseases may be service connected on a presumptive basis as due to exposure to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Arthritis is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure; however, the Federal Circuit has determined that a veteran may also establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.



Factual Background

The Veteran's STRs show that he was shot in the buttocks and right arm during combat in Vietnam in April 1971.  The STRs do not document any neck or cervical spine complaints or treatment associated with this incident or otherwise.  His February 1972 medical board separation examination notes that his neck was normal on clinical evaluation.  A September 1972 VA examination conducted for evaluation of his GSW residuals does not record any neck or cervical spine complaints or examination abnormalities.

A February 1991 x-ray report notes a history of back pain and describes advanced degenerative changes to the cervical spine.  

An April 1991 MRI report describes, "[r]ather severe spondolytic changes at C4-5, C5-6, and less severe changes at C3-C4." 

During a March 1994 VA examination, the Veteran reported back, hip, and leg pain, and headaches.  No neck or cervical spine problems were reported by him or noted on examination. 

During April 1996 VA treatment, the Veteran reported chronic neck pain for "at least two years."  

During a June 1997 VA examination, the Veteran reported burning pain radiating down his right arm, "for a long time."  He stated that he had been told by a doctor that, "he might have some trouble with his neck."  He was unable to state a more precise date when this symptom started.  The examiner reviewed the Veteran's MRI and diagnosed him with cervical spondylosis with right upper extremity sensory radiculopathy.       

In January 2002, the Veteran underwent neurological testing that revealed probable chronic C7 radiculopathy.   

In his July 2009 claim, the Veteran stated, "I am claiming service connection for a neck condition while on active duty while serving in the RVN."  

In his October 2009 Notice of Disagreement (NOD), the Veteran reported that he had been instructed to wear a neck brace and warned by his doctor that his neck condition could lead to paralysis.  

During his June 2010 VA examination, the Veteran reported neck pain since, "at least 1991."  The VA examiner noted the Veteran was wearing an elastic neck collar.  He denied neck surgeries or injections.  The VA examiner diagnosed him with cervical degenerative disc disease with subjective left upper extremity radiculopathy.  The examiner noted that the Veteran had been discharged in 1972 and started having neck problems in about 1991.  He stated that he would have to resort to mere speculation to address the issue of whether or not the Veteran's cervical spine condition was caused or aggravated by any of his service-connected disabilities or had its onset while in the service.  

In his June 2010 appeal, the Veteran stated that metal fragments in his back caused his neck problems, and that he had to wear a neck brace.  

In March 2011, VA treatment records showed the Veteran had cervical spine surgery for cervical myelopathy and secondary cervical stenosis.   

In an August 2012 written statement, the Veteran reported that, "[a]ll conditions resulted from Agent Orange." 

In February 2014, the Veteran underwent neurological testing that revealed no evidence of cervical radiculopathy.   

In January 2014, the Board found the June 2010 VA examination report inadequate and remanded for a new opinion addressing service connection secondary to GSW residuals.  

In his March 2014 VA examination, the Veteran reported having neck problems since the late 1990s.  He denied any neck injury.  The examiner diagnosed spinal stenosis with myelopathy, and concluded that there was a less than a 50 percent probability that this disability was incurred in service since the Veteran had no neck problems until 30 years after service."  [Note: the evidence establishes neck problems as early as 1991; therefore, as noted in the Board's February 2015 remand, the first recorded neck problem was approximately 19 years after service.]

In a May 2014 addendum opinion, the examiner opined that the Veteran's neck disability was not caused or aggravated by his service-connected residuals of GSWs since many years had passed since active service. 

In June, October, and November 2014 written statements, the Veteran stated that his neck pain is from gunshot and metal fragments in his back.  In an additional November 2014 written statement, the Veteran reported having neck surgery.  He also stated that his service-connected diabetes "affects the nerves." 

In February 2015, the Board found the May VA medical opinion inadequate and remanded the case for another medical opinion addressing direct service connection and service connection secondary to GSW residuals.  

In an April 2015 medical opinion, a VA examiner concluded that there was less than a 50 percent probability that the Veteran incurred his spinal problem in service since his neck problems first surfaced 19 years after separation.  The examiner also opined that there was less than a 50 percent probability the Veteran's service-connected GSW residuals caused or aggravated his neck problems since many years had gone by before the neck problem started.  

In a September 2015 written statement, the Veteran reported that he had been medically retired from the Army, and that he had bullets in his backside.  

In August 2016, pursuant to the Board's July 2016 remand directive, a different VA examiner reviewed the claims file and provided negative direct and secondary nexus opinions.  Regarding direct service connection, the examiner noted that the Veteran's STRs do not contain any reports of neck complaints or neck injuries.  The examiner noted the February 1972 medical board separation examination is also silent as to neck/cervical spine complaints or related abnormal physical examination findings to support an ongoing neck condition.  The examiner added that the Veteran first reported experiencing neck symptoms in about 1991, 19 years after separation.  The examiner cited medical literature to support his assertion that there is insufficient or inadequate evidence of a link between Agent Orange (AO) exposure and cervical spondylosis.  The examiner then opined that the evidence is not consistent with an ongoing condition from the time of military active service and concluded that it is not at least as likely as not that the Veteran's current cervical spine disability was incurred in or is otherwise related to his military service.

The examiner opined that the Veteran's current neck disability was not caused or aggravated by his service-connected GSW residuals because of the GSW residuals' remote location from the neck.

The examiner opined that that the Veteran's current neck disability was not caused or aggravated by his service-connected PTSD because the majority of medical literature indicates that PTSD and PTSD medications do not cause degenerative spondylosis or worsen the normal progression of this condition.  

The examiner opined that the Veteran's current neck disability was not caused or aggravated by his service-connected diabetes because the Veteran developed diabetes after his neck disorder, which indicates that diabetes did not cause the pre-existing neck problem.  The examiner also reviewed neurological testing and diabetes control and concluded that it was unlikely that the diabetes aggravated the cervical spine condition.

The examiner also stated that cervical spondylosis is a "common degenerative condition caused by age-related changes in the intervertebral discs."  The examiner noted that the Veteran's imaging shows degenerative changes in both his cervical and lumbar spine, which indicates that these changes are chronic rather than the result of trauma/acute injury.  The examiner concluded that it is not at least as likely as not that the Veteran's current cervical spine disability was caused or aggravated by his service-connected disabilities of residuals of GSWs, PTSD, and/or diabetes.
 
Analysis 	

a.  Direct and Presumptive Service Connection

It is undisputed that the Veteran has a current neck/cervical spine disability.  What remains necessary to establish is a nexus between these disabilities and an in-service event.  The Board notes that the Veteran's combat service entitles him to consideration of his lay reports under the relaxed evidentiary standard set out in 38 U.S.C.A. § 1154(b).  That statute is intended to account for the fact that combat veterans may not have had all their relevant injuries or medical concerns documented.  Here, however, the Veteran has not reported that he was shot in the neck, otherwise injured his neck in service, or that an in-service injury to his neck was not documented.  In fact, he has repeatedly denied any direct injury to his neck.  Moreover, he has repeatedly stated that his neck problems started in the 1990s.  

The extensive documentation of his GSWs and their treatment also does not include any mention of neck complaints, injuries, or treatment; rather, the evidence shows that he was shot in the buttocks and right arm and treated for injuries of those areas.  STRs are silent for complaints, treatment, or diagnoses related to the neck or cervical spine.  The August 2016 VA examiner also reviewed the Veteran's clinical history and lay statements and opined that it was less likely than not the Veteran's neck disability was incurred in service due to the remote location of the GSW and the time lapse between service and the Veteran's report of neck symptom onset.  Therefore, to the extent that the Veteran's statements about his neck disability are construed to be a direct service connection claim, there is no lay or medical evidence of an in-service injury, a crucial element of a direct service connection claim.  Therefore, service connection on this basis is not warranted. 

The Board has also considered the applicability of 38 U.S.C.A. § 1112, which provides that certain chronic diseases (including arthritis), may be presumptively service-connected if shown to have been manifested to a compensable degree within one year of discharge.  However, as noted above, the first documented evidence of a cervical spine disability is nearly 19 years after service.  There are also no documented neck complaints in service or within the 12 month presumptive period.  Furthermore, he has consistently and credibly stated that his neck problems began in the 1990s.  Therefore, the presumptive provisions are inapplicable, and the Veteran's claim of entitlement to service connection for a neck disability must be denied on a presumed basis under both a chronic condition and continuity of symptoms analysis.  See 38 C.F.R. § 3.302(b), 3.307, 3.309.

Because the Veteran served in Vietnam, it is presumed that he was exposed to herbicide agents.  Although certain conditions can be presumed to be caused by this exposure, the Veteran's cervical spine conditions, spondylosis/disc degeneration, spinal stenosis, and radiculopathy are not among these conditions.  He has not presented any evidence that exposure to herbicide agents directly caused his neck disability.  The August 2016 VA examiner also opined that there is inadequate evidence or insufficient evidence to determine an association between herbicide agent exposure and the Veteran's cervical spine disability.  There is no medical evidence of record describing a nexus between herbicide agent exposure and the Veteran's neck disability.  Therefore, service connection on the basis of AO exposure is not warranted.   

b.  Secondary Service Connection 

The Veteran has also claimed entitlement to service connection secondary to GSW residuals, PTSD, and diabetes.  Here, what is necessary to substantiate these claims is a nexus between the current cervical spine disability and these service-connected disabilities.  

The August 2016 VA examiner stated that the remote location of the neck/cervical spine from the buttocks and right arm GSWs and the presence of disc degeneration in both the cervical and lumbar spine indicated that GSW residuals did not cause or aggravate the Veteran's neck disability.

The examiner also reviewed and cited medical literature supporting his conclusion that the Veteran's service-connected PTSD did not cause or aggravate his neck disability.

The examiner noted that the Veteran's cervical spine disability pre-dated the Veteran's diabetes diagnosis in concluding that diabetes did not cause the cervical spine disability.  The examiner further supported this negative opinion by referencing the Veteran's February 2014 neurological testing that found no relationship between cervical radiculopathy and diabetes.

The August 2016 examiner also concluded that the Veteran's cervical spine disability was not caused or aggravated by his service-connected disabilities because this disability is normally related to aging and the Veteran's spinal imaging demonstrated the typical progression over time of a chronic, age-related condition rather than an acute injury.  

The Board finds these negative nexus opinions probative because they are based on an extensive review of the claims file and supported by the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on [medical] examiners.").  

In summary, the Board has considered the Veteran's statements that his cervical spine disability was either incurred during service or caused or aggravated by his service-connected GSW residuals, PTSD, and diabetes.  While the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, he is not competent to provide an opinion regarding the complex medical question of the cause of his current neck disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Accordingly, the Board must assign more probative value to the August 2016 VA medical opinion in which the examiner considered the Veteran's assertions and statements but ultimately concluded, based on his research and medical expertise, that the Veteran's neck disability is unrelated to his service or service-connected disabilities.  Because the probative medical evidence of record is negative as to any nexus between the Veteran's service-connected disabilities and his current cervical spine disorder, service connection on a secondary basis must also be denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine in the course of deciding this claim.  Because there has not been a showing that the Veteran's neck disability is related to service or a service-connected disability, and because the his cervical spine spondylosis did not manifest to a compensable degree within one year of separation from active service, the preponderance of the evidence is against his claim of entitlement to service connection for a neck disability and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also Gilbert, 1 Vet. App. at 55-57.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine disability is denied. 



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


